Title: From George Washington to Richard Dobbs Spaight, 25 May 1788
From: Washington, George
To: Spaight, Richard Dobbs

 

Sir,
Mount Vernon May 25th 1788.

The letter with which you honored me the 25th of last Month, and the Pease (by way of Baltimore) are safe at hand. I pray you to accept my thanks for them. I shall cultivate the Pease with care—this year in hills, to accumulate Seed—next year in broadcast, for a crop.
I am sorry to find by your letter that the State of North Carolina is so much opposed to the proposed Government. If a better could be agreed on, it might be well to reject this; but without such a prospect (& I confess none appears to me) policy I think, must recommend the one that is submitted.
The sentiments of this State will soon be known—The second day of June the Convention is to meet. Since the election of delegates to it, the prevailing opinion is that a majority of the members are in favor of the Constitution, but as they are soon to speak their own sentiments it would be imprudent to anticipate them, even, if they were reduced to certainty. Maryland has ratified by a very large Majority, Sixty three to Eleven. With great esteem & regard I have the honor to be—Sir Yr Most Obedt Hble Servt

Go: Washington

